Citation Nr: 1127002	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  08-01 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation greater than 10 percent for degenerative lumbar spine (also referred to as low back disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran served on active duty from June 1995 to June 1999.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in pertinent part, denied a disability evaluation greater than 10 percent for the service-connected degenerative lumbar spine.  The Veteran appealed this decision to BVA, and the case was referred to the Board for appellate review.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran's service-connected low back disability is currently evaluated as 10 percent disabling.  After a complete and thorough review of the claims folders, the Board finds that a remand of the Veteran's increased rating claim for this disability is required to allow for further development of the record.  

The Veteran was last afforded a VA examination in connection with his claim seeking a higher evaluation for his service-connected low back disability in June 2006.  During the examination, he reported experiencing pain, weakness and stiffness in his lower back.  According to the Veteran, his low back pain began seven years prior, radiates down to his legs, and is associated with an aching and cramping sensation.  He described the pain as sharp, burning and constant, and, on a scale of one to ten, (with ten being the worst level of pain and one being the least), he rated his pain at a 9.  The Veteran stated that while he has not experienced any incapacitating episodes as a result of his low back disability, he does have some functional impairment.  

Upon physical examination, the examiner observed signs of bilateral paraspinous muscular tenderness, but no radiation of pain upon movement, no muscle spasms, and no signs of ankylosis.  The Veteran was shown to have forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and rotation to the right and left to 30 degrees.  The examiner noted that there was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination upon repetitive use.  The Veteran also underwent a neurological evaluation of his lower extremities, the findings of which revealed normal motor function and sensation in the lower extremities, a negative straight leg raise, and a knee and ankle jerk of 4+ bilaterally.  The examiner further noted that the Veteran's low back disability does not affect his ability to carry out his occupational duties, but he does experience difficulty playing with his kids and performing household chores.  

In his August 2007 Notice of Disagreement (NOD), the Veteran contends that his back symptoms are more severe than the disability rating reflects.  He also referenced a recent visit with a VA-appointed doctor who provided him with few pain relief options.  According to the Veteran, he was advised to take pain relief medication several times a day, and to refrain from lifting his children, or lying on his stomach while sleeping "due to the rapidly degenerating disc in [his] lower spine."  The Veteran also indicated that his service-connected back disability has progressively gotten worse throughout the years, necessitating a medical termination from the civil service position he held and also causing him to receive a medical discharge from the Army.  

In the November 2007 Statement of the Case (SOC), the Decision Review Officer (DRO) indicated that a search of VA treatment facilities were clear for an records to show that the Veteran was being seen, treated by, or had been referred by any VA Medical Facility.  

In his January 2008 substantive appeal, the Veteran maintains that he experiences a great deal of pain, which limits his ability to perform his activities of daily living.  He states that he has no endurance in his back, that he cannot stand for longer than a few minutes without extreme pain, and that he cannot lift things he would normally be able to lift with a normal back.  According to the Veteran, an activity such as cleaning the bathtub will cause his back to completely lock up and his legs to become numb, and he must lie down for a couple hours before he can move again, albeit with pain.  

The Veteran's statements in his NOD and substantive appeal appear to contend that his service-connected back condition has worsened since his last VA examination.  As previously noted above, the Veteran has not been afforded a VA examination on his back since the June 2006 VA examination, over five years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  As it has been over five years since the Veteran's last VA examination and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Any ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Therefore, the AOJ must attempt to obtain updated VA treatment records pertinent to the Veteran's claim and afford the Veteran another examination to determine the current severity of his service-connected low back disability.  [For the reasons set forth herein, the medical evidence currently of record is insufficient for the Board's adjudication of this issue.]  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any low back treatment that the Veteran may have received since November 2007.  The Board is particularly interested in records of low back treatment that the Veteran may have received from a local VA medical facility since November 2007.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected degenerative lumbar spine.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  All pertinent pathology associated with the service-connected low back disability should be noted in the examination report.  

In particular, the examiner should provide the ranges of motion of the Veteran's lumbar spine.  The examiner should note whether-upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner should also note the presence or absence of muscle spasm; guarding; an abnormal gait; abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis); favorable or unfavorable ankylosis of the Veteran's entire thoracolumbar spine; and unfavorable ankylosis of his entire spine.  Also, the examiner should identify any neurological pathology related to the service-connected lumbar spine disability (including the nerves involved) and fully describe the extent and severity of those symptoms.  

In addition, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should also provide an opinion concerning the impact of the service-connected low back disability on the Veteran's ability to work.

A complete rationale for all opinions expressed must be provided.  

3. Then, re-adjudicate the issue on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

